 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDselectingmusic for programs she sometimes works with pro-gram directors and sponsor representatives.Although hermusical background is quite extensive,she testified that not agreat deal of musical knowledge is necessary for her duties.She is paid$285 amonthandhasno assistant.About 25 percentof her time is spent indirect clerical work.The Employer con-tends that Miss Jenkins is a profe s sional employee,and also thather duties are more closely allied with production activities thanoffice or clerical work. Upon these facts we reject both of theEmployer's contentions and find that the TV music librarian isproperly included in the unit.Accordingly,we find that the following employees constitute aunit appropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act:All office clerical em-ployees at the Employer'sHollywood and Los Angeles,Califor-nia, offices, including employees in the continuity acceptance andliterary rights department,TV music librarian,secretaries todepartment heads, 15 all mail room and message service em-ployees, telephone operators,personnel department employees;but excluding watchmen,guards, professional employees, the TVproduction analyst, and all other employees and supervisors Wasdefined in the Act. 17[Text of Direction of Election omitted from publication.]i5 Except,as stipulated,the secretaries to the western division's labor relations manager,general manager, and vice president.16 including the accounting supervisor and the accounts receivable supervisor,assistantto the director of TV engineering,secretary to the director of engineering and specialservices,and the cashier.17 Itwas stipulatedby thepartiesthat thefollowing should be excluded from the unit:page staff;tour people;guest relations personnel;salesmen;head of continuity acceptancedepartment;music clearance supervisor;guest relations supervisor;mail room and mes-senger supervisor;production control manager;sales service manager of network radio;sales service managerforKECA- TV;payroll supervisor; supervisor of TV stenographicdepartment;PBX supervisor;supervisor of announcers; radio supervisor of announcers; radioprogram operations manager; directorof TV programoperations; and the auditor.SPECIALTY MANUFACTURING COMPANY, INC.andDIS-TRICT 37,INTERNATIONAL ASSOCIATION OF MACHIN-ISTS,AFL, Petitioner. Case No. 39-RC-659.November 16,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WiltonWaldrop, hearing officer.'The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.'At the hearing, the petition and other formal papers herein were amended to reflect thecorrect name of the Employer.107 NLRB No. 28. SPECIALTY MANUFACTURING COMPANY,INC.812.The labor organization named below claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the rep-resentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties generallyagreethat a unit of production andmaintenance employees, including employees in the toolroomand in the punch press and screw machine departments, butexcluding office clerical employees, professional employees,watchmen, guards, and supervisors as defined in the Act, isappropriate for bargaining purposes at the Employer's plantat Houston, Texas. The parties disagree as to the inclusion ofemployees in the defense contract or ordnance department,herein otherwise called defense contract employees. The Peti-tionerwould include these employees in the production andmaintenance unit. The Employer would exclude them from thatunit and establish them as a separate appropriate unit, on theground that they may be permanently laid off in October 1953.The parties further disagree as to the unit placement of chiefinspectors in the defense contract department, discussed below.There is no history of collective bargaining at the plant.For a number of years, the Employer has been engaged in themanufacture of punch press and screw machine products. Since1951 or 1952, it has alsobeenengaged as a subcontractor undera defense contract in the manufacture of parts for mortarshells.At the time of the hearing, the Employer divided itsmanufacturing operations into several sections, including atoolroom and punch press, screwmachine,anddefense contract,departments, with approximately 4, 10, 4, and 70 employees,respectively.The defense contract expires by its terms inOctober 1953, and the Employer expects that, if the productionschedule has been met, all defense contract employees will thenbe permanently terminated. While such layoff, if it occurs, mayaffect the eligibility of the defense contract employees to votein the election hereinafter directed,: the prospect of such alayoff does not warrant the exclusion of such employees fromtheproduction and maintenance unit. Their unit placementdepends on their job functions and not on the nature of theirtenure. 3 As their work does not appear to be so dissimilar tothat of the Employer's other production and maintenance em-ployees as to warrant the establishment of a separate unit ofdefense contract employees, we shall include them in theproduction and maintenance unit.Chief inspectors in the defense contract department: ThePetitioner would include this category in the production andmaintenance unit. Although the Employer's position as to thechief inspectors is not entirely clear, it appears that theEmployer would either exclude them from any unit hereinfound appropriate on the ground that they are supervisorst See paragraph5, below.3 The Sheffield Corporation, 94 NLRB 1781. 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act,or would establish them as aseparate appropriate unit on the ground that their work interestsare different from those of other employees.The approximately 3 chief inspectors in the defense contractdepartment inspect finished products.They have authority torejectwork done by production employees.One of the chiefinspectors is assisted by 5 or 6 other inspectors.Althoughchief inspectors may recommend the discharge of employees,such recommendations do not carry effective weight.Nor doesthe record disclose that chief inspectors have any of the otherpowers of a supervisor as set forth in Section 2 (11) of the Act.We therefore find that chief inspectors are not supervisorswithin the meaning of the Act. The Board has found that em-ployees such as the instant chief inspectors may appropriatelybe included in a production and maintenance unit.4 We shalltherefore include chief inspectors in the unit hereinafter foundappropriate.Upon the entire record in this case,we find that the follow-ing employees of the Employer at its punch press and screwmachine plant at Houston,Texas,constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act: All production and maintenance em-ployees,including employees in the toolroom and in the punchpress,screw machine,and defense contract,departments,chief inspectors in the latter department,and other inspectors,but excluding office clerical employees, professional employees,watchmen,guards,and supervisors as defined in the Act.5.No election can be held in this proceeding until afterOctober 1953,the time of the expected layoff of the defensecontract employees.If any such employees have actually beenlaid off by the date of the election,without reasonable expecta-tion of reemployment,they will be regarded as having beenpermanently severed and will be ineligible to vote in the electionhereinafter directed.'Otherwise,they will be eligible to vote.[Text of Direction of Election omitted from publication.]4Palmer ManufacturingCompany, 103 NLRB 336, aid cases citedtherein.sMosher Steel Company, 88 NLRB 173.SONOCOPRODUCTSCOMPANYandINTERNATIONALBROTHERHOOD OF PULP,SULPHITE,AND PAPER MILLWORKERS, AFL,AND INTERNATIONAL BROTHERHOODOF PAPER MAKERS,AFL, Petitioners.Case No.11-RC-566.November 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jerold B.Sindler,hearing officer.The hearing officer's rulings made107 NLRB No. 24.